     Case 1:20-cv-01036-DAD-SKO Document 33 Filed 08/17/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JONATHAN DEWITT MCDOWELL,                          Case No. 1:20-cv-01036-DAD-SKO (PC)
12                       Plaintiff,
                                                         ORDER DIRECTING RE-SERVICE ON
13           v.                                          DEFENDANT HERNANDEZ BY THE
                                                         UNITED STATES MARSHALS SERVICE
14    ATKINSON, et al.,
15                       Defendants.
16

17          Plaintiff Jonathan Dewitt McDowell is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s complaint for claims of excessive force and/or failure to intercede against Defendants

20   Atkinson, Furlong, Leora, Harman, Hernandez, and Johnson. (Docs. 13, 15.) Plaintiff’s claims

21   stem from events at Kern Valley State Prison (KVSP). (Doc. 1.)

22          On April 22, 2021, the Court issued an order directing service on the defendants under the

23   Court’s e-service pilot program for civil rights cases in the Eastern District of California. (Doc.

24   16.) Thereafter, the Court received notice that the California Department of Corrections and

25   Rehabilitation (CDCR) and the United States Marshal Service (USMS) possessed insufficient

26   information to identify Defendant Hernandez. (Docs. 19, 20.)

27          On June 3, 2021, the Court issued an order to show cause why Defendant Hernandez

28   should not be dismissed for failure to effect service. (Doc. 21.) Plaintiff responded to the order to
     Case 1:20-cv-01036-DAD-SKO Document 33 Filed 08/17/21 Page 2 of 4


 1   show cause on June 25, 2021, providing additional identifying information regarding Defendant

 2   Hernandez. (Doc. 22.)

 3           Given the additional information, on June 28, 2021, the Court issued a second order

 4   directing service of the complaint on Defendant Hernandez. (Doc. 23.) In the order, the Court

 5   identified Defendant Hernandez as follows: “Hernandez, . . . employed as a correctional officer at

 6   Kern Valley State Prison on July 9, 2019. Officer Hernandez is a Hispanic male, approximately 6

 7   feet tall, with black hair. On or about July 9, 2019, Hernandez escorted Inmate McDowell from

 8   ‘building 7-C-facility to C-facility program office,’ (Doc. 22 at 2), as well as to an administrative

 9   segregation unit. An Officer P. Hernandez (unclear if Defendant Hernandez) was also interviewed

10   in response to a grievance filed regarding the July 9, 2019 incident underlying this lawsuit. (Doc.

11   1 at 15.)” (Id. at 2.)

12           On July 20 and July 22, 2021, the Court again received notice that the CDCR and the

13   USMS possessed insufficient information to identify Defendant Hernandez. (Docs. 26, 27.) Per

14   the USM-285 form filed by the USMS, the litigation coordinator at Kern Valley State Prison

15   indicated that two officers with the name Hernandez worked the same facility at KVSP on the

16   date in question, but that neither officer was involved in the events in question. (Doc. 27 at 3.)

17           From this response, it is unclear whether the litigation coordinator at KVSP used the

18   additional information provided by the Court to attempt to identify Defendant Hernandez.

19   Whether, in the prison’s estimation, either of the two officers with the name Hernandez were

20   “involved” in the subject incidents is not determinative of whether either of the officers match the
21   description given by Plaintiff, such as, for example, whether either of the officers escorted

22   Plaintiff from “building 7-C-facility to C-facility program office,” or to an administrative

23   segregation unit on July 9, 2019. For these reasons, the Court finds it appropriate to direct the

24   USMS to attempt re-service on Defendant Hernandez.

25           Accordingly, the Court ORDERS:

26           1. The Clerk of the Court is directed to forward the following documents to the United
27               States Marshals Service:

28                    a. One completed summons for Defendant Hernandez;
                                                        2
     Case 1:20-cv-01036-DAD-SKO Document 33 Filed 08/17/21 Page 3 of 4


 1               b. One completed USM-285 form for Defendant Hernandez;

 2               c. Two copies of the endorsed complaint (Doc. 1);

 3               d. Two copies of this order; and

 4               e. One copy of Plaintiff’s June 25, 2021 response to the Court’s order to show

 5                   cause (Doc. 22).

 6        2. Within 14 days of this order, the USMS is directed to notify the following defendant

 7           of the commencement of this action and to request a waiver of service in accordance

 8           with Federal Rule of Civil Procedure 4(d) and 28 U.S.C. § 566(c):

 9               a. Correctional Officer Hernandez, a correctional officer at Kern Valley State

10                   Prison on July 9, 2019. Officer Hernandez is a Hispanic male, approximately 6

11                   feet tall, with black hair. On or about July 9, 2019, Officer Hernandez escorted

12                   Inmate McDowell from “building 7-C-facility to C-facility program office” as

13                   well as to an administrative segregation unit.

14        3. The USMS is directed to retain the summons and a copy of the complaint in its file for

15           future use.

16        4. The USMS shall file the returned waiver of service, or the request for waiver of

17           service if returned as undelivered, as soon as it is received.

18        5. If a waiver of service is not returned by the defendant within 60 days of the date of

19           mailing the request for waiver, the USMS shall personally serve process and a copy of

20           this order upon the defendant in accordance with Rule 4 of the Federal Rules of Civil
21           Procedure and 28 U.S.C. § 566(c). The USMS shall command all necessary assistance

22           from the Office of Legal Affairs for CDCR to effect service, and it may seek the

23           assistance of a special investigator if the litigation officer at the institution is unable to

24           assist in identifying and/or locating the defendant. If any confidential information is

25           provided by a third party to effect service, including by CDCR, the USMS shall

26           maintain the confidentiality of the information.
27        6. Within 10 days after personal service is effected, the USMS shall file a return of

28           service for the defendant, along with evidence of any attempts to secure a waiver of
                                                      3
     Case 1:20-cv-01036-DAD-SKO Document 33 Filed 08/17/21 Page 4 of 4


 1            service of process and of the costs subsequently incurred in effecting service on said

 2            defendant. Said costs shall be enumerated on the USM-285 form and shall include the

 3            costs incurred by the USMS for photocopying additional copies of the summons and

 4            complaint and for preparing new USM-285 forms, if required. Costs of service will be

 5            taxed against the personally served defendant in accordance with Fed. R. Civ. P.

 6            4(d)(2).

 7
     IT IS SO ORDERED.
 8

 9   Dated:   August 16, 2021                                /s/ Sheila K. Oberto                 .
                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    4
